Citation Nr: 1018506	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to increased rating for degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
lumbosacral spine, evaluated as 10 percent disabling prior 
to October 30, 2007, and currently evaluated as 20 percent 
disabling, effective October 30, 2007.

2.	Entitlement to increased rating for the residuals of an 
injury to the right wrist, currently evaluated as a 
noncompensable rating. 

3.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

In February 2008, a separate 10 percent evaluation was 
assigned for left lower extremity radiculopathy.  The Board 
acknowledges that while this issue was noted in the February 
2008 and June 2008 Supplemental Statement of the Case, it is 
a separate issue from the claim for increase rating for DDD 
and DJD of the lumbosacral spine.  The Veteran did not 
express contention with this issue and therefore, it is not 
currently on appeal.  

Further, as a result of the Veteran's statements and evidence 
about the effect his service connected disabilities have had 
on his ability to engage in substantially gainful employment, 
the Board finds that his increased rating claims includes a 
claim for TDIU, and that this claim has therefore been added 
as an additional claim entitled to current appellate review.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a total disability evaluation based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.	Between June 23, 2005, and October 30, 2007, the service 
connected disability of the lumbar spine has been 
manifested by complaints of pain and limitation of flexion 
to no less than 80 degrees, with no episodes of 
incapacitation or ankylosis.

2.	From October 30, 2007, the service connected disability of 
the lumbar spine has been manifested by limitation of 
range of flexion motion to 50 degrees with pain, weakness 
and fatigue with repetitive motion.

3.	The Veteran's right wrist disability has not been 
manifested by dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 10 percent for DDD 
and DJD of the lumbosacral spine, from June 23, 2005 to 
October 30, 2007, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5242, 5243 (2009).

2.	The criteria for a rating of 40 percent for DDD and DJD of 
the lumbosacral spine since October 30, 2007, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5242, 5243 (2009).

3.	The criteria for a compensable rating for a right wrist 
disability are not met.         38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5214, 5215 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

A notice was sent to the Veteran in August 2005 informing the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.  The Veteran was also specifically informed of the 
law as it pertains to disability evaluations and effective 
dates by a notice attached to a March 2007 Statement of the 
Case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The claims were readjudicated in February 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining VA and private medical records, providing the 
Veteran with a hearing, and providing the Veteran with 
several examinations.  38 C.F.R. § 3.159(c) (2009).  
Consequently, the Board finds that the duty to notify and 
assist has been satisfied.

Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different "staged" 
ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2009).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

DDD and DJD of the Lumbosacral Spine

For historical purposes, it is noted that service connection 
was established for the Veteran's low back pain with lumbar 
laminectomy by the RO in August 1991 based on contemporaneous 
evidence of mild impairment of lumbar laminectory for lumbar 
disc.  A 10 percent rating was assigned to the low back 
disability.  In October 2005, the Veteran was denied an 
increased evaluation for this disability.

On June 23, 2005, the Veteran submitted a claim for an 
increased rating for his low back.  An October 2005 Rating 
Decision continued the Veteran's disability ratings. The 
Veteran submitted a statement on October 30, 2007, claiming 
his low back disability has worsened since his last VA 
examination.  In February 2008, the Veteran was granted an 
increased rating for his low back to 20 percent 
compensability, effective October 30, 2007.  However, the 
Veteran contends that his symptomatology merits an increased 
rating of the low back. 

Thus, the current issue is whether an evaluation higher than 
10 percent from June 23, 2005, and higher than 20 percent 
from October 30, 2007, is warranted. 

Spine disabilities such as the Veteran's are evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, including lumbosacral strain under DC 5237, spinal 
stenosis under DC 5238, degenerative arthritis of the spine 
under DC 5242, and intervertebral disc syndrome under DC 
5243.  Under the revised criteria, however, intervertebral 
disc syndrome will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. 38 C.F.R. § 4.71a, The Spine, Note (6) (2009).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a  10 percent rating when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent. 
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent. Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

In August 2005, the Veteran underwent a VA spine examination 
where he reported chronic back pain since 1972 when he fell 
off an aircraft during service.  He stated he experienced 
numbness in his leg but with no flare-ups.  The Veteran does 
not use braces or crutches and cannot engage in strenuous 
activities but is able to do daily activities.  A physical 
examination reported normal range of motion; forward flexion 
was 80 degrees; extension at 20 degrees; right and left 
lateral flexion at 20 degrees; right and left lateral 
rotation at 20 degrees.  The Veteran's pain started 
immediately at all ranges of motion but did not become worse 
with repetitive motions.  He had decreased sensation in all 
his lower extremities circumferentially.  The examiner opined 
that the Veteran's "low back pain, status post laminectomy, 
and is lower extremity numbness is not... related to his 
surgery because it is circumferential and not in a 
distribution of any nerves... his back had a mild to moderate 
degree of limitation of joint function secondary to pain, but 
not due to fatigue, weakness, or lack of endurance following 
repetitive use."  See VA spine examination, dated August 
2005.

According to the VA treatment records, a MRI of the lumbar 
spine in November 2005 revealed "several multilevel 
degenerative disc disease with areas of bilateral 
neuroforaminal narrowing.  There is central canal stenosis 
most sever at the L2-3 level."  See VA treatment records, 
dated November 2005.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the Veteran's low back 
disability from June 23, 2005 to October 30, 2007, under any 
of the applicable diagnostic criteria, is not warranted.  In 
order to warrant an evaluation in excess of 20 percent, the 
Veteran must be diagnosed with intervertebral disc syndrome 
that is productive of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; or his disability must be productive of 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  In this case, the medical evidence does not support 
diagnoses of intervertebral disc syndrome having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, or any ankylosis of thoracolumbar spine; and 
range of motion test results on forward flexion for the 
thoracolumbar spine is greater than 30 degrees even with 
consideration of the DeLuca factors.  See DeLuca, supra; see 
also 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  The Board 
notes that symptoms such as pain experienced by the Veteran 
are contemplated by the criteria under Code 5242.

The Veteran's overall low back symptomatology during this 
time does not meet the criteria for at least the next higher 
rating of 40 percent.  As the criteria for the next higher 
rating has not been met, it follows that the criteria for an 
even higher rating of 50 percent, likewise have not been met.  

However, as noted above, in October 30, 2007, the Veteran 
submitted a statement that his low back disability has 
worsened.  Subsequently, in December 2007, he underwent 
another VA spine examination where he reported "continuous 
low back pain and stiffness which radiated into both legs, 
but mostly the right.  He has paresthesias and dysesthesias 
in both legs all the way to the feet.  Being in one position 
too long causes flare-ups as well as increased activity, 
lifting, and bending.  He has incapacitating spells about 
every month or two, and they will last for 1-2 days."  The 
Veteran reported that he is no longer working because of his 
back and his chores and recreational activities are 
considerably limited because of his back.  His daily living, 
however, is not greatly impacted.  See VA examination, dated 
December 2007.

A physical examination revealed considerable antalgic 
movements.  The Veteran had straightening of the lumbar 
lordotic curvature, severe bilateral muscle spasm of the 
paravertebral muscle, and was able to walk in the heels and 
toes but with difficulty.  The Veteran's straight leg test 
was positive at 10 degrees on the right and 15 degrees on the 
left.  The range of motion of the lumbosacral spine in 
extension was 10 degrees "with increasing pain during the 
entire range of motion and limits it."  The Veteran's 
flexion was 50 degrees with increasing pain during the entire 
range of motion and was limiting.  The right lateral bending 
was at 25 degrees and right lateral bending at 10 degrees 
with increasing pain and limitation during the entire range 
of motion.  Rotation to the right and to the left was 40 
degrees with pain and limitation in the entire range of 
motion.  The Veteran experienced increased pain, weakness and 
fatigue with repetitive motion and "generalized motor 
weakness in the lower extremities of about 3-4/5, and there 
is diminished peripheral nerve sensation in the right lower 
leg."  Id.  electromyographic (EMG) studies suggested, 
however, left low lumbosacral radiculitis.  

Therefore, pursuant to Deluca, the evidence of record 
suggests that the Veteran is entitled to a rating in excess 
of 20 percent since October 30, 2007.  The Board finds that 
the comments from the December 2007 VA examiner, when 
considering the provisions of 37 C.F.R. §§ 4.40 and 4.45 and 
Deluca, appear to, when resolving doubt in the Veteran's 
favor, closely approximate limitation of the lumbar spine 
motion more in line with a 40 percent evaluation under 
Diagnostic Code 5243 (under the General Formula).  Therefore, 
a 40 percent evaluation, effective October 30, 2007, the date 
of the Veteran's statement is warranted (it stands to reason 
that the condition of the Veteran's low back was the same in 
October 2007 as it was on examination of December 2007). 

The Board has considered a higher evaluation under the 
General Rating Formula, however, there is nothing in the 
evidence to suggest that the Veteran's spine is ankylosed.  

A separate evaluation for an objective neurologic 
abnormality, other than the left lower extremity 
radiculopathy already service-connected (as noted above), is 
not warranted, as no other abnormalities have been 
objectively shown.  

As well, the evidence does not suggest that the Veteran has 
had incapacitating episodes of low back pain, etc, having a 
total duration of at least 6 weeks during the past 12 months, 
as would warrant a rating of 60 percent under the formula for 
rating intervertebral disc syndrome. 

Right Wrist Disability

For historical purposes, it is noted that service connection 
was established for the residuals of an injury to the right 
wrist during service and possible early carpal tunnel 
syndrome by the RO in August 1991.  Based on contemporaneous 
evidence of minimal impairment of an old injury to the right 
wrist, a noncompensable evaluation was assigned.  

In June 2005, the Veteran submitted a claim for an increased 
(compensable) rating for his right wrist disability.  An 
October 2005 Rating Decision continued the Veteran's 
noncompensable disability rating.  The Veteran contends that 
his symptomatology merits an increased rating. 

The Veteran's right wrist disability has been assigned a 0 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2009).  See 38 C.F.R. § 4.31 (2009).  Under this code, 
limitation of motion of the wrist warrants a 10 percent 
rating when dorsiflexion is less than 15 degrees or when 
palmar flexion is limited in line with the forearm.  The 
Veteran is right-handed but these ratings apply to both major 
and minor extremities.

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. § 
4.71a, Plate I (2009).

After review, the Board finds that an increased (compensable) 
rating for the Veteran's right wrist strain is not warranted.

The Veteran underwent a VA examination in August 2005 where a 
physical examination revealed "4-5 strength through pushing, 
pulling, and twisting.  He has adequate dexterity for 
twisting, probing, writing, touching, and expression.  He has 
no limitation of range of motion."  The VA examiner reported 
that the Veteran has a mild degree of limitation in joint 
function secondary to weakness during repetitive use and not 
due to pain, fatigue or lack of endurance.  Furthermore, the 
VA examiner opined that the Veteran did not have carpal 
tunnel syndrome and "his numbness and some tingling he gets 
with movement with grip strength is not related to carpal 
tunnel syndrome but is related to the incision and residual 
numbness from his incision along his wrist."  See VA wrist 
examination, August 2005.

In December 2007, the Veteran underwent another VA 
examination where he reported an injury during service 
involving a cut on his volar aspect of his right wrist which 
became infected.  Since then, the Veteran reported his right 
hand has diminished grip strength and began to develop pain 
in his right wrist approximately seven or eight years ago due 
to arthritis.  The Veteran stated his wrist does not lock up 
or give way, no presence of associated systemic symptoms, and 
does not affect his recreational activities or daily living.  
See VA wrist examination, dated December 2007.

A physical examination revealed no redness, tenderness, heat, 
or deformity.  Scars were present on the volar aspect of the 
right wrist.  The range of motion in dorsiflexion was 45 
degrees, plantar flexion was 50 degrees, ulnar deviation was 
35 degrees, radial deviation 20 degrees.  There was no pain 
with any of the ranges of motion and repetitive motion did 
not cause weakness or fatigue.  Id.  The examiner diagnosed 
status post complicated laceration of the right wrist and 
degenerative arthritis of the wrist.  It is noted that 
degenerative arthritis was not indicated on X-rays taken a 
week later (a negative study was indicated).  

In January 2008, the Veteran was treated by a private doctor, 
Dr. B. Bergia, for complaints of worsening numbness and 
tingling in his right wrist.  Dr. Bergia concluded there was 
normal insertional activity and normal motor unit analysis 
including interference pattern... [The Veteran] left the 
Electrodiagnostic testing lab in good condition and without 
increased complaints... The [Veteran] did not report increased 
pain levels, changes in numbness or strength post testing."  
See Dr. B. Bergia private treatment record, dated January 
2008.   

Given the above, the Board finds that the Veteran's right 
wrist disability has not been manifested by dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  Thus, a higher (compensable) rating is not 
warranted under Diagnostic Code 5215.

While recognizing that the Veteran has complaints of pain, as 
described above, the record does not reflect evidence of 
additional impairment of his right wrist upon clinical 
examination, as caused by such pain, weakness or related 
factors. While the record reflects the Veteran's complaints 
of numbness and tingling, the objective evidence of record 
indicates no additional limitation of motion for all ranges 
of motion.  The December 2007 VA examiner indicated that 
repetitive use of the wrist did not cause any loss of motion.  
Therefore, although it has no reason to doubt that the 
Veteran suffers from painful flare-ups, the Board is unable 
to identify any clinical findings which would warrant an 
increased (compensable) rating under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

Furthermore, the Board has also considered other rating 
criteria to determine whether a higher rating is warranted.  
However, with no evidence of ankylosis of the wrist, a higher 
rating is not warranted under Diagnostic Code 5214.




ORDER

An increased rating for DDD and DJD of the lumbosacral spine, 
evaluated as 10 percent disabling, from June 23, 2005, to 
October 30, 2007, is denied.

A rating of 40 percent for DDD and DJD of the lumbosacral 
spine from October 30, 2007, is granted subject to the 
applicable law governing the award of monetary benefits.

An increased (compensable) rating for a right wrist 
disability is denied.


REMAND

In a (relatively) recent precedent decision, Rice v. 
Shinseki, 22 Vet. App. 447 (2009), it was held that a claim 
for a TDIU is part and parcel of an increased-rating claim 
when the issue of unemployability is raised by the record. In 
this case, the issue of unemployability is raised by the 
record. The Veteran has consistently reported that he was not 
currently employed.  At the December 2007 VA examination, the 
Veteran indicated that his unemployment was due to his low 
back disability.  Therefore, pursuant to Rice, the Board is 
assuming jurisdiction over the TDIU claim, since the issue of 
unemployability is raised by the record.

The Veteran reported that he "quit working in 2002 because 
of his back" but "worked as a mechanic for many years and 
still could be working as far as his hand and wrists [were] 
concerned."  See VA spine and wrist examination, dated 
December 2007.

Generally, A Veteran will be entitled to a TDIU upon 
establishing he is in fact unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities. See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  
Consideration may be given to his level of education, any 
special training, and previous work experience in making this 
determination, but not to his age or impairment from 
disabilities that are not service connected (i.e., unrelated 
to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

When the percentage standards of 38 C.F.R. § 4.16(a) have not 
been met, VA must consider assigning an extra-schedular 
rating. 38 C.F.R. § 4.16(b).  If the evidence demonstrates 
that the Veteran is unemployable by reason of his service-
connected disabilities, but fails to meet these percentage 
standards (as appears to be the case here), the claim shall 
be submitted to the Director of Compensation and Pension 
(C&P) Service for extraschedular consideration.  38 C.F.R. § 
4.16(b).

The recent examinations do not contain an explicit opinion as 
to whether the Veteran's unemployment is attributable to his 
back disability, right wrist disability, left lower extremity 
radiculopathy or whether those disabilities would preclude 
all gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran with an examination to 
determine whether his service connected 
disabilities, as likely as not, prevent him 
from obtaining or retaining gainful 
employment that his education and 
occupational experience would otherwise 
permit him to undertake.  The examiner 
should review the claims folders and note 
such review in the examination report or in 
an addendum.  The examiner should provide a 
rationale for the opinion.  If further 
examination is recommended, it should be 
undertaken. 

2.	Thereafter, issue of TDIU must be 
readjudicated.  If any sought benefit is 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal. 
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


